The motion to dismiss, to which there has been no response, is on the ground that the appeal has been filed out of time, and that therefore the court is without jurisdiction to entertain the appeal.
The record shows that judgment was entered on May 31, 1919. The record of the trial court, as corrected, shows that motion for new trial was overruled on June 5, 1919. No error is assigned thereon.
Petition in error, with transcript attached, was filed in this court April 3, 1920. The appeal being by transcript, which brings up only the record proper, and motions, the rulings thereon, and the exceptions thereto being no part of the record proper, the judgment entry of May 31, 1919, is the last proceeding in this case which can be considered as a part of the transcript. Williams v. Kelly, 71 Oklahoma, 176 P. 204; Folsom v. Billy, 78 Okla. 146, 189 P. 188; Morrison v. W. L. Green Comm. Co., 61 Okla. 287, 161 P. 218.
The appeal was filed in this court more than six months from the rendition of judgment. *Page 67 
Under chapter 18, Sess. Laws 1910-11, proceedings in error in the district court must be brought within six months from the date of the rendition of the judgment or order from which the appeal is sought to be taken, and, when not so brought, this court is without jurisdiction to review such final order. Perry v. Werline, 77 Okla. 92, and cases therein cited; Wood v. McEwen, 45 Okla. 11, 144 P. 590.
For the reasons stated, the appeal is dismissed.
All the Justices concur.